Order entered December 3, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01649-CV

         IN RE MAGNUM HUNTER RESOURCES CORPORATION, Appellant


                Original Proceeding from the 193rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-02198

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE